Citation Nr: 0407169	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  96-21 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an increased evaluation for a right ankle 
disability, currently rated as 20 percent disabling.

3.  Entitlement to a compensable evaluation for burn scars of 
the right arm, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his friend

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to July 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for his claims for increased ratings to be granted, 
should inform the veteran of what is necessary for his claim 
of entitlement to service connection for a psychiatric 
disability to be granted, as well as ensure that all other 
appropriate actions under the VCAA have been taken.

The veteran's last VA examination for his ankle disability 
was in February 2000 that was more than four years ago.  In 
addition, the veteran has never been afforded a VA 
psychiatric examination to determine the nature of etiology 
of his psychiatric disability, if any.  The Board finds that 
the veteran should be afforded a current VA orthopedic 
examination to determine the extent of his right ankle 
disability, and a current VA psychiatric examination to 
determine the diagnosis and etiology of any psychiatric 
disability.   The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (citing Suttman v. Brown, 5 Vet. App. 127, 
138 (1993) (duty to assist includes providing the veteran a 
thorough and contemporaneous medical examination when 
needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claim for increased ratings to be granted 
and what is necessary for his claim of 
entitlement to service connection for a 
psychiatric disability to be granted.

2.  The RO should schedule the veteran for a 
psychiatric examination in order to ascertain if 
the veteran suffers from a psychiatric disability, 
and if so, whether or not it is related to service.  
All indicated tests should be conducted and the 
examiner should review the claims folder 
thoroughly, including the service medical records.  
If a psychiatric disability is diagnosed, the 
examiner is requested to offer an opinion as to 
whether it is at least as likely as not (50 percent 
probability or more) that the veteran's psychiatric 
disability, if any, was initially manifested during 
service or was otherwise caused by or aggravated by 
service.  A complete rationale for any opinion 
offered should be included.

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the extent of his right ankle 
disability.  The claims folder should be 
made available to the examiner for review 
before examination.  The examiner should 
conduct range of motion testing and all 
other appropriate testing including X-
rays if needed.  Additionally, the 
examiner is requested to offer an opinion 
as to the functional limitation caused by 
pain in the veteran's right ankle, 
including during flare-ups.   The 
examiner should describe any anatomical 
changes or functional loss, including the 
inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of these symptoms.  
The examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  To 
the extent possible, the examiner should 
attempt to portray the above referenced 
findings concerning functional loss in 
terms of additional loss of motion of the 
right ankle.  A complete rationale for 
the opinions given should be provided.

4.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W.SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




